 ASSOCIACION HOSPITAL DEL MAESTROAssociacion Hospital del Maestro, Inc. and JaimeSoto Mercado. Case 24-CA-463622 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn 20 January 1983 Administrative Law JudgeBruce C. Nasdor issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I In its answering brief, Respondent requests that it be reimbursed forthe expenses incurred in defending itself Under 7iadee Products, 194NLRB 1234 (1972), the Board may order the payment of certain extraor-dinary remedies, such as attorneys' fees, if it determines that a party hasengaged in frivolous litigation We cannot conclude that the present caseconstitutes frivolous litigation and therefore den) Respondent's requestDECISIONBRUCE C. NASDOR, Adminstrative Law Judge: Thiscase' was tried at Hato Rey, Puerto Rico, on September14, 1982. Two independent violations of Section 8(a)(1)of the National Labor Relations Act (herein called theAct) are alleged. Upon the entire record, including myobservation of the demeanor of the witness, and afterdue consideration of the brief, I make the following:FINIINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent has main-tained its principal office and place of business at Aven-ida Domenech Final, Hato Rey, in the city of San Juanand Commonwealth of Puerto Rico, where it is, and hasbeen at all times material herein, engaged as a healthI The caption appears as amended, by reason of severance of cases266 NLRB No. 51care institution in the operation of the hospital providinghospital, medical, and related health services.During the past year, which period is representative ofits annual operations generally, Respondent, in thecourse and conduct of its hospital operations, derivedgross revenues therefrom in excess of $250,000, and,during the same period of time, purchased and caused tobe shipped and delivered to its place of business directlyto points and places located outside the Commonwealthof Puerto Rico materials and supplies valued in excess of$50,000. Respondent is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and a health care institution within the meaning ofSection 2(14) of the Act.11. THE LABOR ORGANIZATIONUnion de Tronquistas De Puerto Rico, Local 901, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein calledthe Union), is a labor organization within the meaning ofSection 2(5) of the Act.Ill. rHI AI I.IGED UNFAIR I.ABOR PRACTICESCounsel for the General Counsel called as her onlywitness Osvaldo Torres, an admitted supervisor of thelaundry department, to prove the two allegations of thecomplaint. He was examined pursuant to Rule 611(c) ofthe Federal Rules.The first allegation of the complaint declares that onor about February 19, 1982,2 Torres instructed an em-ployee that said employee was prohibited from engagingin any activity in support of, or in behalf of, the Unionduring nonworking time on hospital premises, and fur-ther threatened this employee with unspecified reprisalsif the prohibition was violated.Torres testified that, in February, he called Jaime SotoMercado to his office to inform him that two executivesof the hospital had informed Torres that Soto was cam-paigning for the Union during working hours, and thatSoto was disrupting the operations of the hospital. Ac-cording to the testimony of Torres, he informed Sotothat he should not be campaigning for the Union duringworking hours and that outside working hours he hadthe right to campaign as he wished. Torres instructedSoto that if he continued carrying out the campaign andinterrupting his coworkers that some sort of disciplinewould be meted out. Torres further testified that the twoexecutives of the hospital who he had mentioned werethe assistant to the vice president of the board of direc-tors and Industrial Relations Director Monserrate.Torres testified that when he used the term "workinghours" to Soto he was referring to Soto's work schedule,excluding lunch and breaks. Torres testified further herelated to Soto that when he, Soto, had specified dutiesto perform he could not campaign for the Union.Paraphrasing Torres' additional testimony, he testifiedhe was present between 10 and 11 a.m. on an occasionwhen Soto was warned by a supervisor, Lopez, not to2 All dates are in 1982 unless otherwise specified237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengage in conversation with another employee, becausethey were working and the conversation was interferingwith work in the laundry area.Torres denied specifically that he told Soto he wasprohibited from engaging in union activity during non-working time.Soto was not called as a witness to testify in thismatter.Torres also testified in support of the second allegationof the complaint. According to Torres, in January orFebruary, he overheard Soto speaking in a loud voiceduring working hours to employee Martin Colon, whowas a shop steward for the incumbent Union. Torresoverheard Soto state "as the president of the Unionwhich represented those unionized in the hospital was athief, that he had stolen some money that had been ear-marked for giving a party-if I remember correctly-aparty or an assembly, and that he had taken the money,due to which he had to be taken out, defeated. And thatthe Teamsters had to be brought into the hospital. Thatis what they spoke about, more or less."Either the next day, or a week later, Torres askedColon whether Soto was the leader or the Teamstersrepresentative from the hospital. Colon responded affir-matively.This conversation took place in Torres' office.Conclusions and AnalysisWith reference to the first allegation, counsel for theGeneral Counsel has adduced testimony that a supervisorwas acting in Respondent's legitimate interest by in-structing an employee not to utilize working time formatters unrelated to the job. Moreover, Respondent'smotivation was to prevent said employee from interrupt-ing the work of other employees. The testimony ofTorres is unrefuted. No other witness testified. Torresspecifically advised Soto that no constraints were placedon his right to engage in activities, including union activ-ities, unrelated to his job, when on nonworking time.Indeed the Board recognizes the special circumstances ofa hospital setting. It so stated in St. John's Hospital, 222NLRB 1150 (1976), "We recognize that the primaryfunction of a hospital is patient care and that a tranquilatmosphere is essential to the carrying out of that func-tion. In order to provide that atmosphere, hospitals maybe justified in imposing somewhat more stringent prohi-bitions on solicitation than are generally permitted." It isnoted that Soto performed his duties in various depart-ments throughout the hospital.Accordingly I will recommend dismissal of this allega-tion.Regarding the second allegation, the surrounding factsdo not warrant a remedial order. Torres had alreadybecame privy to Soto's sentiments, so any interrogationwas superfluous. Moreover, in context, there was no co-ercion, nor was any evidence adduced that Colon com-municated the conversation to any of his coworkers.Colon did not testify. Furthermore, the conversation wasso innocuous and isolated in nature I consider it de mini-niv and devoid of substance. See Wagner Water HeaterCo., 203 NLRB 518 (1973).Accordingly, I will recommend dismissal of this alle-gation.CONCILUSIONS OF: LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and a healthcare institution within the meaning of Section 2(14) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The allegations of the complaint that Respondenthas engaged in conduct violative of Section 8(a)(1) of theAct have not been supported by substantial evidence.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to SectionIO(c) of the Act, I hereby issue the following:ORDER3It is recommended that the complaint herein be, and ithereby is, dismissed in its entirety.:' In the event no exceptions are filed as provided by Sec. 102.46 of theRulec and Regulations of the National Labor Relations Board, the find-ings, con,,clusions. arid recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecomne its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.238